—Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Motor Vehicles, dated October 30, 1997, which affirmed a decision of an Administrative Law Judge, made after a hearing, which, inter alia, revoked the petitioner’s driver’s license.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The respondent’s determination that the petitioner refused to consent to a chemical test to determine his blood alcohol level after being clearly warned of the consequences of such a refusal is supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180; Matter of Boyce v Commissioner of N. Y. State Dept. of Motor Vehicles, 215 AD2d 476; Matter of Holland v Commissioner of N. Y. State Dept. of Motor Vehicles, 213 AD2d 637).
The petitioner was not denied due process and his procedural objections are without merit (see, Matter of Soto v New York State Dept. of Motor Vehicles, 203 AD2d 370).
The petitioner’s remaining contentions are without merit. Copertino, J. P., Joy, Krausman and Goldstein, JJ., concur.